ACCEPTED
                                                                                03-14-00250-CV
                                                                                       3772953
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                           1/14/2015 4:32:36 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                               In The
                         Court of Appeals
                              For The                           FILED IN
                                                         3rd COURT OF APPEALS
                       Third District of Texas               AUSTIN, TEXAS
                                                         1/14/2015 4:32:36 PM
                                                           JEFFREY D. KYLE
                       NO. 03-14-00250-CV                        Clerk




     American Homesites, TX, LLC and Alexandra Krot, Appellants

                                 v.

         Fidelity National Title Insurance Company, Appellee


               On Appeal from the 353rd District Court
                        Travis County, Texas
              Trial Court Cause No. D-1-GN-14-000590


APPELLANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO
       FILE APPELLANTS’ MOTION FOR REHEARING


                               Donald H. Grissom
                               don@gandtlaw.com
                               State Bar No. 08511550
                               509 West 12th Street
                               Austin, Texas 78701
                               (512) 478-4059
                               (512) 482-8410 fax

                  ATTORNEY FOR APPELLANTS
 UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE MOTION
                    FOR REHEARING

TO THE HONORABLE COURT OF APPEALS:

   Appellants file this Unopposed Motion for Extension of Time to File a Motion

for Rehearing, as authorized by Texas Rules of Appellate Procedure 10.5(b).

                            A. Motion for Extension

   1. Appellants are American Homesites, TX, LLC and Alexandra Krot

(“Appellants”).

   2. Counsel for Appellants has a heavy docket load and have been diligently

preparing for and conducting depositions in Henry Garza, Roxann Garza, and Los

Lonely Boys Touring, Inc. v. VenueTech Mgmt. Group, Inc., Case No. BC555144,

in the Superior Court of the State of California for the County of Los Angeles.

   3. Appellants have requested no other extensions of time to file a motion for

rehearing and now wish to extend their deadline for filing the Appellants’ Motion

for Rehearing from January 15, 2015 to January 26, 2015. This is an extension of

eleven days.

                                  B. Conclusion

   4. For these reasons, Plaintiffs ask the Court to extend the time to file the

Appellants’ Motion for Rehearing from January 15, 2015 to January 26, 2015.
Respectfully submitted,

/s/DonaldHGrissom
Donald H. Grissom
don@gandtlaw.com
GRISSOM & THOMPSON, LLP
TX State Bar No. 08511550
509 West 12th Street
Austin, Texas 78701
512/478-4059
512/482-8410 Fax
ATTORNEY FOR APPELLANTS
                        CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing document has
been forwarded to all counsel of record in compliance with Texas Rules of
Appellate Procedure, via facsimile, electronic, or certified mail return receipt
requested, on January 14, 2015.

                                           /s/DonaldHGrissom
                                           Donald H. Grissom

Christopher R. Mugica
Jackson Walker, LLP
100 Congress Avenue, Suite 1100
Austin, Texas 78701
512-236-2000
512-236-2002 fax

                     CERTIFICATE OF CONFERENCE
      Counsel has conferred on this Motion on the 8th day of January 2015 and

counsel for Fidelity National Title Insurance Company is unopposed to the Motion.

                                           /s/DonaldHGrissom
                                           Donald H. Grissom